Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Claims 1-34, 36-39, 41-45, and 47-59 are allowable. The restriction requirement species, as set forth in the Office action mailed on 9/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 2-33, 52-55, and 57, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
2.	The amendment and the arguments filed on 5/3/22 have been considered and found persuasive.  
3.	The prior art, (U.S. PUBS No. 2018/0045383), teaches a LED device comprising: a plurality of LED chips, each of said LED chips including opposite first and second surfaces, a side surface that is connected between said first and second surfaces, and an electrode assembly that is disposed on said second surface of said LED chip and that includes a first electrode and a second electrode, said first surface of each of said LED chips being a light exit surface; an electric circuit layer assembly disposed on said second surfaces of said LED chips, and having opposite first and second surfaces and a side surface that is connected between said first and second surfaces of said electric circuit layer assembly, said first surface of said electric circuit layer assembly being electrically connected to said first and second electrodes of said electrode assembly; and an encapsulating layer enclosing said LED chips and said electric circuit layer assembly in such a manner that at least a portion of said second surface of said electric circuit layer assembly is exposed from said encapsulating layer, but is silent with respect to the above teachings in combination with wherein said electric circuit layer assembly includes a first electric circuit layer that defines said first surface of said electric circuit layer assembly and that is electrically connected to said first and second electrodes of said electrode assembly of a corresponding one of said LED chips, and a second electric circuit layer that defines said second surface of said electric circuit layer assembly and that is disposed on said first electric circuit layer opposite to the corresponding one of said LED chips, wherein said first electric circuit layer of said electric circuit layer assembly includes a plurality of first electric circuit sub-layers, and said second electric circuit layer of said electric circuit layer assembly includes a plurality of second electric circuit sub-layers, and wherein one of said first electric circuit sub-layers is electrically connected to said first electrodes of said electrode assemblies of said LED chips, and the remainder of said first electric circuit sub-layers are respectively and electrically connected to said second electrodes of said electrode assemblies of said LED chips.
4.	The prior art, (U.S. PUBS No. 2018/0045383), teaches a LED device comprising: a plurality of LED chips, each of said LED chips including opposite first and second surfaces, a side surface that is connected between said first and second surfaces, and an electrode assembly that is disposed on said second surface of said LED chip and that includes a first electrode and a second electrode, said first surface of each of said LED chips being a light exit surface; an electric circuit layer assembly disposed on said second surfaces of said LED chips, and having opposite first and second surfaces and a side surface that is connected between said first and second surfaces of said electric circuit layer assembly, said first surface of said electric circuit layer assembly being electrically connected to said first and second electrodes of said electrode assembly; and an encapsulating layer enclosing said LED chips and said electric circuit layer assembly in such a manner that at least a portion of said second surface of said electric circuit layer assembly is exposed from said encapsulating layer, but is silent with respect to the above teachings in combination with wherein an area of said first surface of said electric circuit layer assembly is greater than an area of said second surface of said electric circuit layer assembly, and wherein said encapsulating layer has opposite upper and lower surfaces, said upper surface of said encapsulating layer being flush with said first surface of each of said LED chips, said lower surface of said encapsulating layer being flush with said second surface of said electric circuit layer assembly.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-34, 36-39, 41-45, and 47-59 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/5/22